DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. In particular, Applicant argues that the combination of limitations in claim 1 provide a synergy that rebuts any showing of obviousness, and further, that the applied prior art fails to provide an objective motivation for making the proposed modification to JP ‘052.  The Office disagrees for the reasons that follow.
On page 7 of the response filed 21 December 2021, Applicant argues that the addition of conductive particles to the conductive polymer layer creates an unexpected synergy which would not have been obvious to one of ordinary skill in the art.  In particular, Applicant states that the addition of conductive particles allows for an increased thickness at the edge portion of the sintered body, the adjustment of ESR, increased thermal stability, and increased reliability.  See page 7 of the response.  In response, the Office notes that paragraph [0060], JP ‘886 give a clear reason that one of ordinary skill in the art would be motivated to add carbon black, graphite or carbon fiber to a conductive polymer, namely, to increase conductivity.  Additionally, paragraph [0062] discloses that the addition of conductive particles, and in particular graphite, will adjust the ESR for the capacitor.  As such, JP ‘886 clearly recognizes at least one of the effects that Applicant argues results from their unexpected synergy of elements.  The Office also notes that the discovery of a new property does not make a known combination of elements patentable.  See MPEP 2112(I), citing Atlas Powder Co. v. IRECO Inc.
Applicant further argues that the proposed modification of JP ‘052, as taught by JP ‘886, can only be based on Applicant’s own specification, resulting in the use of improper hindsight.  The Office notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As noted in the previous paragraph, JP ‘886 clearly provides independent reasons which would motivate one of ordinary skill in the art to modify JP ‘052, (increased conductivity and adjusting ESR).  Accordingly, no impermissible hindsight exists in this case. 
Based on the above, Applicant’s arguments are not persuasive, and independent claims 1 and 9 remain rejected as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-188052 (hereafter, JP ‘052) in view of JP 2004-47886 (hereafter, JP ‘886).
With respect to claim 1, JP ‘052 teaches a solid electrolyte capacitor, comprising: a sintered body containing metal (see Drawing 1, element 5 and paragraph [0021], citing sintered metal tantalum); and a conductive polymer layer disposed on the sintered body (see Drawing 1, element 7 and paragraph [0022], citing polythiophene), wherein a ratio (t2/t1) of a thickness (t2) of the conductive polymer layer in an edge portion of the sintered body to a thickness (t1) of the conductive polymer layer in a central portion of the sintered body satisfies 0.35≤ t2/t1≤0.9 (see paragraph [0029], where in a specific example of the embodiment disclosed therein, a center face thickness (tp) = 50 µm and an edge thickness (te) = 30 µm; accordingly, te/tp = 30/50 = .6).  The Office notes that JP ‘052 purports to have tp be equal to te
JP ‘052 fails to teach that the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black.
JP ‘886, on the other hand, teaches that the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black.  See paragraph [0060].  Such an arrangement results in the improved conductivity of the conductive polymer. See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘052, as taught by JP ‘886, in order to improve the conductivity of the conductive polymer.
With respect to claim 2, the combined teachings of JP ‘052 and JP ‘886 teach that the thickness (t2) of the conductive polymer layer in the edge portion of the sintered body is 3 to 20 µm.  See JP ‘052, paragraph [0029], which notes the conductive polymer layer is as thin as 10 µm.
With respect to claim 3, the combined teachings of JP ‘052 and JP ‘886 teach that the conductive polymer layer comprises polypyrrole, EDOT (3,4-ethylenedioxythiophene), or polyaniline.  See JP ‘052, paragraph [0022], citing a polythiophene, and further, paragraph [0031], citing that polymerizing pyrrole provides the same effects.
With respect to claim 6, the combined teachings of JP ‘052 and JP ‘886 teach that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.  See JP ‘886, paragraph [0060].
With respect to claim 7, the combined teachings of JP ‘052 and JP ‘886 teach that the metal includes one or more selected from a group consisting of tantalum (Ta), aluminum (Al), niobium (Nb), vanadium (V) , titanium (Ti) , and zirconium (Zr).  See JP ‘052, paragraph [0021].
With respect to claim 8, the combined teachings of JP ‘052 and JP ‘886 teach a carbon layer disposed on the conductive polymer layer; and a silver (Ag) layer disposed on the carbon layer.  See JP ‘052, paragraph [0033], wherein element 8 is a carbon (graphite) layer and element 9 is a silver paste layer.
With respect to claim 9, JP ‘052 teaches a fabrication method of a solid electrolyte capacitor, comprising operations of: forming a sintered body by sintering a molded body containing metal powder (see paragraph [0021], citing sintered metal tantalum); and forming a conductive polymer layer on the sintered body (see paragraph [0022], citing polythiophene ) to have a ratio (t2/t1) of a thickness (t2) of the conductive polymer layer in an edge portion of the sintered body to a thickness (t1) of the conductive polymer layer in a central portion of the sintered body satisfying 0.35≤ t2/t1≤0.9 (see paragraph [0029], where in a specific example of the embodiment disclosed therein, a center face thickness (tp) = 50 µm and an edge thickness (te) = 30 µm; accordingly, te/tp = 30/50 = .6).  The Office notes that JP ‘052 purports to have tp be equal to te (see paragraph [0019]), but that equality is related to being within the same range (i.e., 10 to 50 µm), not the same exact thickness (see paragraph [0029])
JP ‘052 fails to teach that the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black.
JP ‘886, on the other hand, teaches that the conductive polymer layer comprises any one or more conductive particles of graphene, carbon nanotubes, and carbon black.  See paragraph [0060].  Such an arrangement results in the improved conductivity of the conductive polymer. See paragraph [0060].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify JP ‘052, as taught by JP ‘886, in order to improve the conductivity of the conductive polymer.
With respect to claim 10, the combined teachings of JP ‘052 and JP ‘886 teach that the thickness (t2) of the conductive polymer layer in the edge portion of the sintered body is 3 to 20 µm.  See JP ‘052, paragraph [0029], which notes the conductive polymer layer is as thin as 10 µm.
With respect to claim 11, the combined teachings of JP ‘052 and JP ‘886 teach that the conductive polymer layer comprises polypyrrole, EDOT (3,4-ethylenedioxythiophene), or polyaniline.  See JP ‘052, paragraph [0022], citing a polythiophene, and further, paragraph [0031], citing that polymerizing pyrrole provides the same effects.
With respect to claim 14, the combined teachings of JP ‘052 and JP ‘886 teach that the conductive polymer layer comprises any one or more metal oxides of BaTiO3, A1203, SiO2 and ZrO2.  See JP ‘886, paragraph [0060].
With respect to claim 15, the combined teachings of JP ‘052 and JP ‘886 teach that the metal includes one or more selected from a group consisting of tantalum (Ta), aluminum (Al), niobium (Nb), vanadium (V) , titanium (Ti) , and zirconium (Zr).  See JP ‘052, paragraph [0021].
With respect to claim 16, the combined teachings of JP ‘052 and JP ‘886 teach a carbon layer disposed on the conductive polymer layer; and a silver (Ag) layer disposed on the carbon layer.  See JP ‘052, paragraph [0033], wherein element 8 is a carbon (graphite) layer and element 9 is a silver paste layer.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 17, the prior art fails to teach, or fairly suggest, that the density of conductive particles contained in the conductive polymer layer in an edge portion of the conductive polymer layer is greater than a density of conductive particles contained in the conductive polymer layer in a central portion of the conductive polymer layer, when taken in conjunction with the remaining limitations of claim 17.  Claims 18-20 are allowed by virtue of their dependency from claim 17.
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 5 and 13, the prior art fails to teach, or fairly suggest, the amount of conductive particles recited therein, when taken in conjunction with the limitations of each respective base claim and intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DION R. FERGUSON/Primary Examiner, Art Unit 2848